DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statements (IDSs) submitted on 09/02/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1, 2, 4-9, 13, 14, 17-20 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Kotecha et al. (US 2016/0381614 hereinafter referred to as Kotecha).

Regarding claim 1,
Kotecha teaches:
“An apparatus to be used in a base station in a mobile communication network to communicate with a user equipment (UE) of the mobile communication network,” (Kotecha [0018] [0023] and Fig. 1, a network device, a user device and a base station in network. The base station provides a wireless network comprising plurality of mobile communication networks including 4G network, Long Term Evolution (LTE) etc.).
 “the apparatus comprising: a storage device to store data received from a content server; and” (Kotecha [0061] [0043] and Fig. 2, the network device comprising a buffer for storing traffic received from a server. The traffic is coming from the server. A computer device with a memory corresponds to one of the computing devices in the network).
“processing circuitry, coupled with the storage device, the processing circuitry to” (Kotecha Fig. 2, and [0067], a processor for the network device. The processor performs the disclosed one or more functions). 
“receive, from the UE, a request for a network connection to the content server
wherein the request for the network connection includes a request for a transport layer connection between the UE and the content server;” (Kotecha [0021] [0036], the network device receiving a request from the user device for retrieving a content from the server. The content retrieval from the server requires establishing a TCP connection between the user device the server).
 “establish a transport layer connection between the base station and the content server based on the request for the transport layer connection between the UE and the content server” (Kotecha [0036] [0023], the content retrieval processes comprising establishing TCP connection between the base station and the server via TCP proxy. The base station and/or the network device provide mobile wireless communication for the user device. In other words, then network device can be implemented as base station). 
“fetch at least a portion of the data from the content server and store the portion of the data in the storage device before a physical channel between the base station and the UE is available; and” (Kotecha [0061][0046][0062], storing in the buffer certain amount of  downlink traffic received from the server during handover interruption time. The handover represent transferring the communication between the base station and the user device from one channel to another channel, and the handover interrupts the communication. The downlink traffic will be buffered until the handover is completed).
“transmit the portion of the data stored in the storage device to the UE when the physical channel is available between the base station and the UE” (Kotecha [0062], in response to the handover complete indication, providing to the user device the downlink traffic buffered during the handover interruption). 

Regarding claim 14,
Kotecha teaches:
“An apparatus to be used in a user equipment (UE) in a mobile communication network to communicate with a base station of the mobile communication network, (Kotecha [0018] [0023] and Fig. 1, a user device and a base station in a network. The base station provides plurality of mobile communication networks including 4G network, Long Term Evolution (LTE) etc.).
“comprising: a storage device to store data received from a content server; and processing circuitry, coupled with the storage device” (Kotecha [0028] [0021], a memory and processor coupled for one or more of devices in the network. The user device receives content from a server. Inherently, the user device has a storage for the content).
“the processing circuitry to: transmit, to the base station, a request for a network connection to the content server, wherein the request for the network connection includes a request for a transport layer connection between the UE and the content server;” (Kotecha [0021] [0036] [0067], the network device receiving a request from the user device for a content from the server. The content retrieval from the server requires establishing a TCP connection between the user device the server. The processor performs the disclosed functions). 
“establish a transport layer connection between the UE and the base station based on the request for the transport layer connection between the UE and the content server” (Kotecha [0036] [0023], the content retrieval processes comprising establishing TCP connection between the base station and the server via TCP proxy. The base station and/or the network device provide mobile wireless communication for the user device. In other words, then network device can be implemented as base station). 
“ receive an assignment of a physical channel between the UE and the base station; and receive at least a portion of the data from the content server transmitted over the physical channel (Kotecha [0062][0061], in response to the handover complete indication, transmitting to the user device, the downlink traffic buffered during the handover interruption. Performing handover interrupts communication channel between the user device and the base station. Therefore, the handover completion indicates that there is available channel between the base station and base station). 
“wherein the portion of the data are fetched by the base station from the content -5- Application No. TBD Attorney Docket No. 127075-256845 (AA6329-PCT-US)server after the base station receives the request for the network connection to the content server and before receiving the assignment of the physical channel, and stored in the base station after being fetched” (Kotecha [0061][0062][0023]], certain amount downlink traffic from the server was stored in the network device’s buffer during the handover interruption period, and resuming the downlink processes after completion. Therefore, there was a connection between the user device and content server prior to starting the handover. The network device can be can be implemented as base station to provide wireless communication network to the UE).

Regarding claim 2, Kotecha teaches all the limitations of claim 1.
Kotecha teaches:
“wherein the processing circuitry is further to: establish a transport layer connection between the UE and the base station before the processing circuitry is to transmit the portion of the data stored in the storage device to the UE” (Kotecha [0036] [0023], in order to provide a content to the user device, the system establishes a first TCP connection between the user device and the network device via the base station, and establishing a second TCP connection between the network device and the server. Thus, establishing the TCP connection is a prior step from providing the content to the user device. The base station and/or the network device provide mobile wireless communication for the user device. In other words, then network device can be implemented as base station). 
Kotecha [0036][0040], both connections represent the connection between the user device and the server. The multiple TCP connections represent a connection between the user device and the server). 

Regarding claim 4, Kotecha teaches all the limitations of claim 2 
Kotecha teaches:
“wherein the transport layer connection between the base station and the content server is a transmission control protocol (TCP) connection established based on a first handshake protocol, and the transport layer connection between the base station and the UE is a TCP connection established based on a second handshake protocol” (Kotecha [0036], teaches establishing two individual TCP connections as discussed above in claim 2. In order to establish a TCP connection, a handshake procedure is used as known in the art (see RFC 793)). 

Regarding claim 5, Kotecha teaches all the limitations of claim 4. 
Kotecha teaches:
“wherein the portion of the data from the content server are fetched as TCP packets” (Kotecha [0054], the proxy receives the traffic or packet from the server via TCP connection which is a protocol for packet exchange. As discussed in claim 1, the received traffic buffered until the handover completed).


Regarding 6, Kotecha teaches all the limitations of claim 4.
Kotecha teaches:
“wherein the portion of the data stored in the storage device from the content server are transmitted to the UE without TCP traffic control” (Kotecha [0062] [0054], in response to the handover complete indication, providing to the user device the downlink traffic buffered during the handover interruption. The user device receive the traffic form the proxy via its TCP connection window, and the user device receive the without congestion or packet loss). The “TCP traffic control” interpreted as grantee for receiving the packet by the UE as disclosed in paragraph [0049]. 

Regarding claim 7. Kotecha teaches all the limitations of claim 1.
Kotecha teaches:
“wherein the portion of the data stored in the storage device are transmitted to the UE based on a size of the portion of the data stored in the storage device, and a condition of the physical channel between the base station and the UE” ([0041] [0061], transmitting traffic to the user device based radio conditions between the user device and the base station. Such conditions include bandwidth available, throughput (i.e., data seize per second). The traffic transmitted to the user device can be downlink traffic stored in the buffer during handover). 

Regarding claim 8. Kotecha teaches all the limitations of claim 7.
Kotecha teaches:
Kotecha [0037], changeable window sizes for the TCP connections including the connection between the user device and the base station in order to control the data traffic flow toward the user device).

Regarding claim 9, Kotecha teaches all the limitations of claim 8. 
Kotecha teaches:
“wherein a size of the sliding window is determined based on the condition of the physical channel between the base station and the UE” (Kotecha [0057] [0054] and Fig. 4, adjusting TCP traffic on TCP connections based on the radio conditions and/or the throughput to prevent packet loss. Changing the TCP window sizes to control the flow of traffic on TCP to prevent congestion and packet loss. Therefore, the radio condition and/or the throughput are a factor to change the window size). 

Regarding claim 13, Kotecha teaches all the limitations of claim 8.
Kotecha teaches:
“wherein the content server is distributed across multiple devices coupled together, wherein the multiple devices include one or more storage devices, one or more processors, or one or more network devices; and the storage device is distributed across multiple devices coupled together, wherein the multiple devices include one or more storage devices, one or more processors, or one or more network devices” (Kotecha [0025], Fig 2 and  [0018],  the server may include one or more devices for providing the disclosed services. Plurality of Computer components coupled together for each of computing devices disclosed, such components include memory, processor input device, output device etc. The network system in Fig. 1 can be implemented using plurality of user devices, base stations and server devices).

Regarding claim 17, Kotecha teaches all the limitations of claim 14.
Kotecha teaches:
“wherein the transport layer connection between the UE and the base station is a transmission control protocol (TCP) connection established based on a handshake protocol” (Kotecha [0036] [0023], establishing a first TCP connection between the user device and the network device via the base station, and establishing a second TCP connection between the network device and the server. The base station and/or the network device provide mobile wireless communication for the user device. In other words, then network device can be implemented as base station). In order to establish a TCP connection, a handshake procedure is used as known in the art (see RFC 793)). 

Regarding claim 18, Kotecha teaches all the limitations of claim 17.
Kotecha teaches:
“wherein the portion of the data from the content server are received as TCP packets” (Kotecha [0054], the proxy receives the traffic or packet from the server via the TCP connection which is a protocol for packet exchange. As discussed in claim 1, the received traffic buffered until the handover completed).


Kotecha teaches:
“wherein the portion of the data are received based on a data transport control algorithm associated with a sliding window” (Kotecha [0037], changeable window sizes for  the TCP connections including the connection between the user device and the base station in order to control the data traffic flow toward the user device).

Regarding claim 20, Kotecha teaches all the limitations of claim 19.
Kotecha teaches:
“wherein a size of the sliding window is determined by a condition of the physical channel between the base station and the UE.” (Kotecha [0057] [0054] and Fig. 4, adjusting the TCP traffic on the TCP connections based on the radio conditions and/or the throughput to prevent packet loss. Changing the TCP window sizes to control the flow of traffic on the TCP to prevent congestion and packet loss. Therefore, the radio condition and/or the throughput are a factor to change the window size). 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 10, 11,12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kotecha et al. (US 2016/0381614 hereinafter referred to as Kotecha)  in view of  Islam et al. (US 2018,0070341 hereinafter referred to as Islam). 

Regarding claim 10, Kotecha teaches all the limitations of claim 1.
Kotecha does not teach:
“further comprising: a medium-access control (MAC) scheduler coupled to the processing circuitry and the storage device, wherein the MAC scheduler is to schedule a transmission time interval (TTI) to transmit the portion of the data stored in the storage device to the UE” 
Islam teaches:
 “further comprising: a medium-access control (MAC) scheduler coupled to the processing circuitry and the storage device, wherein the MAC scheduler is to schedule a transmission time interval (TTI) to transmit the portion of the data stored in the storage device to the UE” (Islam [0048] [0043] [0045] [0047] [0065], discloses a latency tolerance slot which is a transition time unit (TTU). Islam further discloses low latency interval for data transmission to the UE. Therefore, Islam discloses transmission time interval for downlink traffic. The TTU also referred to as transmission time interval (TTI). The latency intervals allocated or scheduled for data transmission to the UE. A base station comprising a resource allocator for scheduling downlink traffic with respect to low latency traffic and latency tolerance traffic. In addition, see Paragraph [0301] for scheduling transmission interval). 
Both Kotecha and Islam teach data transmission to a user equipment (UE) in mobile communication network. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kotecha to include   transmission intervals allocating based latency condition as discussed by Islam, such inclusion improves resource utilization in wireless communication (Islam [0004]-[006]). 

Regarding claim 11, the combination of Kotecha and Islam teaches all the limitations of claim 10.
Islam teaches:
“wherein the MAC scheduler is to schedule the TTI to transmit the portion of the data stored in the storage device to the UE when a size of the portion of the data stored in the storage device to the UE is larger than a size of data in the storage device to be transmitted to another UE” (Islam [00158]-[0159] [0036] [0092], transmitting URLLC traffic if large eMBB traffic scheduled.  The URLLC traffic referred to low latency traffic and associated with particular type of URE and the eMBB traffic referred to latency tolerance traffic and associated with particular type UE. As discussed above with respect to claim 10, Islam teaches scheduling time intervals for both low latency traffic and latency tolerance traffic).
Both Kotecha and Islam teach data transmission to a user equipment (UE) in a mobile communication network. Therefore, it would have been obvious to one with ordinary skill in the 

Regarding claim 12, the combination of Kotecha and Islam teaches all the limitations of claim 10.
Islam teaches:
“wherein the TTI includes a first group of resource blocks for downlink transmission to the UE, a second group of resource blocks for uplink transmission from the UE, and a guard interval to separate the first group of resource blocks and the second group of resource blocks” (Islam [0059] [0062], a guard period for separating downlink segment from uplink segment in a TDD frame structure comprising group of sub-frames). 
Both Kotecha and Islam teach data transmission to a user equipment (UE) in a mobile communication network. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kotecha to include guard period in TDD frame structure between downlink segment and uplink segment as disclosed by Islam. In TDD system, guard period is needed in to accommodate downlink (DL)-to-uplink (UL) transition to avoid collisions due to propagation delay (see IEEE publication Title “On the Guard Period Design in 5G TDD Wide Area”).

Regarding claim 16, Kotecha teaches all the limitations of claim 14.
Kotecha does not teach:

Islam teaches 
“wherein the physical channel includes a transmission time interval (TTI), and the TTI includes a first group of resource blocks for downlink transmission to the UE, a second group of resource blocks for uplink transmission from the UE, and a guard interval to separate the first group of resource blocks and the second group of resource blocks.” (Islam [0048] [0045] [0059] [0062], discloses a latency tolerance slot which is a transition time unit (TTU). The TTU referred as transmission time interval (TTI).  A guard period for separating a downlink segment from uplink segment in a TDD frame structures that comprising group of sub-frames). 
Both Kotecha and Islam teach data transmission to a user equipment (UE) in a mobile communication network. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kotecha to include guard period in TDD frame structure between downlink segment and uplink segment as disclosed by Islam. In TDD system, guard period is needed in to accommodate downlink (DL)-to-uplink (UL) transition to avoid collisions due to propagation delay (see IEEE publication Title “On the Guard Period Design in 5G TDD Wide Area”).

s 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kotecha et al. (US 2016/0381614 hereinafter referred to as Kotecha), in view of Harrison et al. (US 2013/0290465 hereafter referred to as Harrison).

Regarding claim 3, Kotecha teaches all the limitations of claim 2.
Kotecha does not teach:
“wherein the processing circuitry is further to: terminate the transport layer connection between the base station and the content -3- Application No. TBD Attorney Docket No. 127075-256845 (AA6329-PCT-US)server when data related to the request for the network connection from the UE to the content server has been completely transmitted to the base station.”
Harrison teaches:
“wherein the processing circuitry is further to: terminate the transport layer connection between the base station and the content -3- Application No. TBD Attorney Docket No. 127075-256845 (AA6329-PCT-US)server when data related to the request for the network connection from the UE to the content server has been completely transmitted to the base station.” (Harrison [0037] [0033][0028] and Fig. 1,, terminating TCP connection between a proxy located in access network and origin server when the cached requested video content is provided to the client. The video content cached in cache database of the proxy in response to a request from the client. The access network located between the client device and origin server and it is configured to provide radio access network which includes base stations. Thus, the TCP connection discussed above represents TCP connection between base station and origin server).
Both Kotecha and Harrison teach data transmission to a user equipment (UE) in a mobile communication network. Therefore, it would have been obvious to one with ordinary skill in the 

Regarding claim 15, Kotecha teaches all the limitations of claim 2.
Kotecha does not teach:
“wherein the processing circuitry is further to terminate the transport layer connection between the UE and the base station when data related to the request for the network connection from the UE to the content server has been completely transmitted to the UE”
Harrison suggests
“wherein the processing circuitry is further to terminate the transport layer connection between the UE and the base station when data related to the request for the network connection from the UE to the content server has been completely transmitted to the UE” (Harrison [0037] [0033] [0028] [0055], and Fig. 1, terminating TCP connection between proxy located in access network and origin server when the cached requested video content is server to the client. The video content cached in cache database of the proxy in response to a request from the client. The access network located between the client device and origin server and it is configured to provide radio access network which includes base stations. A TCP connection between the client device and the proxy. Therefore, Harrison’s terminating TCP connection after the video content is served suggests to terminate the TCP between the client and the proxy to preserve resources).
.

8.	Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kotecha et al. (US 2016/0381614 hereinafter referred to as Kotecha), in view of Abedini et al. (US 2018/0115990 hereinafter referred to as Abedini). 

Regarding claim 21.
Kotecha teaches:
“An apparatus to be used in a millimeter-wave (mmWave) base station in a mmWave cellular network to communicate with a user equipment (UE) of the -6- Application No. TBD Attorney Docket No. 127075-256845 (AA6329-PCT-US)mmWave cellular network, the apparatus comprising” (Kotecha [0018] [0023] and Fig. 1, a network device, a user device and a base station in network. The base station provides a wireless network comprising plurality of mobile communication networks including 4G network, Long Term Evolution (LTE) etc.).
“a storage device to store data received from a content server; and” (Kotecha [0061] [0043], the network device comprising a buffer for storing traffic received from a server. The traffic is coming from the server).
“processing circuitry, coupled with the storage device, the processing circuitry to: (Kotecha Fig. 2, and [0067], a processor for the network device. The processor performs the disclosed one or more functions). 
“receive, from the UE, a request for a network connection to the content server, wherein the request for the network connection includes a request for a transport layer connection between the UE and the content server” (Kotecha [0021] [0036], the network device receiving a request from the user device for a content from the server. The content retrieval from the server requires establishing a TCP connection between the user device the server).
“establish a first transmission control protocol (TCP) connection between the UE and the mmWave base station based on the request for the transport layer connection between the UE and the content server; establish a second TCP connection between the mmWave base station and the content server based on the request for the transport layer connection, (Kotecha [0036][0023],  content requesting by the user device from the server requires establishing TCP connection between the user device and the server, wherein the TCP connection comprising first TCP connection between the user device and network device and a second TCP connection between the network device and the server. The base station and/or the network device provide mobile wireless communication for the user device. In other words, the network device can be implemented as base station). 
“wherein the first TCP connection and the second TCP connection substitute the transport layer connection between the UE and the content server” (Kotecha [0036], the two TCP connections created to establish TCP connection between the user device and the server device to retrieve content from the server device). 
mmWave base station and the UE is available” (Kotecha [0061] [0046] [0062], storing in the buffer certain amount of downlink traffic and throttle traffic coming from the server by delaying TCP Ack packets during handover interruption time. The handover represent a channel between the user device and the base station. The downlink traffic will be buffered until the handover is completed).
“wherein the portion of the data are fetched as TCP packets; and” (Kotecha [0061] [0054], buffering downlink traffic and throttle traffic coming from the server include delaying TCP Ack packet. Furthermore, the proxy receives the traffic or packet from the server via TCP connection which is a protocol for packet exchange).
“transmit the portion of the data stored in the storage device to the UE when the physical channel is available between the mmWave base station and the UE” (Kotecha [0062], in response to the handover complete indication, providing to the user device the downlink traffic buffered during the handover interruption). 
Kotecha teaches the base station. However, Kotecha is silent about “mmWave” type base station.
Abedini paragraph [0034], a base station operating in millimeter-wave (mmWave) frequency spectrum. 
Both Kotecha and Abedini teach data transmission to a user equipment (UE) in a mobile communication network. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kotecha to include mmWave base station as disclosed by Abedini, such base station is operating in higher 

Regarding claim 22, the combination of Kotecha and Abedini teaches all the limitations of claim 21.
Kotecha teaches:
“wherein the portion of the data stored in the storage device are transmitted to the UE without TCP traffic control” (Kotecha [0062] [0054], in response to the handover complete indication, providing to the user device the downlink traffic buffered during the handover interruption. The user device receive the traffic form the proxy via its TCP connection window, and the user device receive the without congestion or packet loss). The “TCP traffic control” interpreted as grantee for receiving the packet by the UE as disclosed in paragraph [0049]. 

9.	Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kotecha et al. (US 2016/0381614 hereinafter referred to as Kotecha),  in view of Abedini et al. (US 2018/0115990 hereinafter referred to as Abedini), and  further in view of  Islam et al. (US 2018,0070341 hereinafter referred to as Islam). 

Regarding claim 23, the combination of Kotecha and Abedini teaches all the limitations of claim 21.
Kotecha does not teaches:

Islam teaches: 
“further comprising: a medium-access control (MAC) scheduler coupled to the processing circuitry and the storage device, wherein the MAC scheduler is to schedule a transmission time interval (TTI) to be the physical channel to transmit the portion of the data stored in the storage device to the UE.” (Islam [0048] [0043] [0045] [0047] [0065], discloses a latency tolerance slot which is a transition time unit (TTU). Islam further discloses low latency interval for data transmission to the UE. Therefore, Islam discloses transmission time interval for downlink traffic. The TTU referred as transmission time interval (TTI). The latency intervals allocated or scheduled for data transmission to the UE. A base station comprising a resource allocator for scheduling downlink traffic with respect to low latency traffic and latency tolerance traffic. In addition, see Paragraph [0301] for scheduling transmission interval). 
Kotecha, Abedini and Islam teach data transmission to a user equipment (UE) in mobile communication network. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kotecha and Abedini to include  transmission intervals allocating based latency condition as discussed by Islam, such inclusion improves resource utilization in wireless communication (Islam [0004]-[006]). 


Islam teaches:
“wherein the MAC scheduler is to schedule the TTI to transmit the portion of the data stored in the storage device to the UE when a size of the portion of the data stored in the storage device to the UE is larger than a size of data in the -7- Application No. TBD Attorney Docket No. 127075-256845 (AA6329-PCT-US)storage device to be transmitted to another UE.  Islam [00158]-[0159] [0036] [0092], transmitting URLLC traffic if large eMBB traffic scheduled.  The URLLC traffic referred to low latency traffic and associated with particular type of URE and the eMBB traffic referred to latency tolerance traffic and associated with particular type UE. As discussed above with respect to claim 10, Islam teaches scheduling time intervals for both low latency traffic and latency tolerance traffic).
Kotecha, Abedini and Islam teach data transmission to a user equipment (UE) in a mobile communication network. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kotecha and Abedini to transmit low latency URLLC traffic over eMBB traffic as disclosed by Islam, such feature is useful to use resources freed from latency tolerant traffic for sending low latency data (Islam [0066]). 

Regarding claim 25, the combination of Kotecha, Abedini and Islam teaches all the limitations of claim 23.
Islam teaches:
 “wherein the TTI includes a first group of resource blocks for downlink transmission to the UE, a second group of resource blocks for uplink transmission from the UE, and a guard Islam [0059] [0062], a guard period for separating downlink segment from uplink segment in a TDD frame structure comprising group of sub-frames). 
 Kotecha, Abedini and Islam teach data transmission to a user equipment (UE) in a mobile communication network. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kotecha and Abedini to include guard period in TDD frame structure between downlink segment and uplink segment as disclosed by Islam. In TDD system, guard period is needed in to accommodate downlink (DL)-to-uplink (UL) transition to avoid collisions due to propagation delay (see IEEE publication Title “On the Guard Period Design in 5G TDD Wide Area”).

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references teach mobile network communication.
Li et al. (US 2015/014291)
Dey et al. (US 9,756,142)
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFU N MEKONEN whose telephone number is (571)270-0587. The examiner can normally be reached Monday - Friday, 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.M/Examiner, Art Unit 2454


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454